Citation Nr: 1512649	
Decision Date: 03/25/15    Archive Date: 04/01/15	

DOCKET NO.  12-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral otitis media with prosthetic incus/stapes in the right ear and absent ossicles in the left ear.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with subjective complaints of pain in the right lower extremity and a history of lumbosacral strain.

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 1151 (West 2014) for additional disability, to include migraine headaches and complex regional pain syndrome, including neck, shoulder, and right upper extremity pain, claimed as the residual of Department of Veterans Affairs (VA) surgeries in January 2001 and October 2002.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1988, with additional unverified service in the United States Army Reserves.

This case comes before the Board of Veterans Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

At the time of the issuance of a Statement of the Case (SOC) in July 2012, one of the issues taken on appeal was that of entitlement to service connection for migraine headaches.  However, based on various statements contained in the file, and, in particular, correspondence from the Veteran dated in June 2010, it is clear that the Veteran is not, in fact, seeking entitlement to service connection for migraine headaches, but rather compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for that same disability.  Accordingly, the issue has been recharacterized as such on the title page of this decision.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed cervical spine disability, as well as the current severity of her service-connected bilateral hearing loss, otitis media, and degenerative disc disease of the lumbosacral spine, and potential entitlement to 38 U.S.C.A. § 1151 benefits.

In that regard, and as noted above, in addition to the Veteran's regular period of active service from July 1981 to March 1988, she apparently had additional, although unverified, service in the United States Army Reserves.  In fact, it is contended that the Veteran's current disability of the cervical spine had its origin during a period of active or inactive duty for training.  Significantly, no treatment records dating from the Veteran's period of service in the Army Reserves is at this time a part of her claims folder.  Moreover, while service treatment records dating from the Veteran's period of service from July 1981 to March 1988 are, in fact, contained in the claims folder, the Veteran's service separation examination from that period of service is not at this time among those records.  This is particularly troubling given the fact that, in March 1988, the Veteran executed a document indicating that she was not, in fact, waiving her service separation examination.

Regarding the Veteran's claims for increased ratings, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the current severity of her service-connected back disability in July 2010, at this point, almost four and one-half years ago.  VA examinations of the Veteran's ears and hearing were similarly last undertaken in July and August 2010, once again, almost four and one-half years ago.  Significantly, in correspondence of mid-May 2013, the Veteran requested that the RO obtain the results of a VA audiometric examination conducted on May 3, 2013 for consideration in the context of her claim for an increased evaluation for service-connected bilateral hearing loss.  However, neither the Veteran's paper claims folder, nor her electronic claims files contain a report of that examination.  Under the circumstances further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims.

Finally, turning to the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the Board notes that, on January 30, 2001, the Veteran underwent a suboccipital craniectomy and duraplasty for Chiari malformation, while on October 3, 2002, the Veteran underwent additional surgery, specifically, a cervical discectomy.  Significantly, in an outpatient record of early March 2010, a VA surgeon indicated that the Veteran's typical symptoms of bilateral complex regional pain syndrome in the hands were "no doubt" a consequence of her persisting problems with her neck and cervical nerve roots following intradural operation for a Chiari decompression followed by anterior cervical discectomy.  However, other pertinent evidence of record is to the effect that, prior to the Veteran's surgeries, she suffered from both neck pain and headaches, as well as right upper extremity pain.  Moreover, in July 2006, the Veteran apparently injured her right shoulder while catching her grandson.  These findings raised some question as to whether, as a result of the Veteran's two surgeries; she suffered additional disability of her neck, right shoulder, and right upper extremity.  Moreover, while according to the Veteran, she did, in fact, provide consent prior to both of her surgeries, that consent was not "informed" in that she was never informed that, as a result of her surgeries, she might suffer the aforementioned complex regional pain syndrome.  In that regard, while the file contains notations indicating that the consent forms were, in fact, obtained, the consent forms themselves are not at this time a part of the Veteran's claims folder.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate Army Reserve Bureau, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's Army Reserve service, to include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training service, etc.)  Following receipt of that information, the AOJ should obtain any additional service treatment records corresponding to such service, as well as the report of the aforementioned service separation examination conducted in March 1988.  If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should then attempt to obtain the aforementioned "informed consent" forms reportedly signed by the Veteran prior to her surgeries in January 2001 and October 2002.  All attempts to secure those records should be documented in the file.  If the AOJ cannot obtain the records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and her representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2012, the date of the most recent medical evidence of record, and specifically including the aforementioned report of a VA audiometric examination conducted on May 3, 2013, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.

4.  The Veteran should then be afforded additional VA otologic, audiometric, and orthopedic/neurologic examinations in order to more accurately determine the current severity of her service-connected otitis media, bilateral hearing loss, and degenerative disc disease of the lumbosacral spine.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

To the extent any opinion is offered, that opinion must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

5.  The Veteran's entire claims file should then be furnished to an appropriate specialist or specialists for the purpose of determining her potential entitlement to 38 U.S.C.A. § 1151 benefits.  Following review of the Veteran's file, and, in particular, her surgeries of January 2001 and October 2002, the appropriate examiner or examiners should offer an opinion as to whether, as a result of the aforementioned surgery or surgeries, the Veteran suffered additional disability, and, if so, whether that additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.  Should it be determined that the Veteran did, in fact, suffer additional disability as a result of the aforementioned surgeries, but that such additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel, an additional opinion is requested as to whether any additional disability identified was at least as likely as not the result of a "reasonably foreseeable" event.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the appropriate examiner or examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

6.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

7.  The AOJ should then readjudicate the Veteran's claim for service connection for a cervical spine disorder, as well as her claims for increased evaluations for service-connected bilateral otitis media, degenerative disc disease of the lumbosacral spine, and bilateral hearing loss, in addition to her claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the aforementioned Statement of the Case (SSOC) in July 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



